FILED
                              NOT FOR PUBLICATION                           DEC 21 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MIRZA LORENA CARPIO,                              No. 10-73842

               Petitioner,                        Agency No. A027-551-036

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Mirza Lorena Carpio, a native and citizen of Guatemala, petitions for review

of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her applications for asylum, withholding of

removal, relief under the Convention Against Torture, and special rule cancellation


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of removal under the Nicaraguan Adjustment and Central American Relief Act.

Our jurisdiction is governed by 8 U.S.C. § 1252. We dismiss the petition for

review.

      Carpio’s only argument is that her case should be remanded to the agency

for consideration of her claim, based on Perdomo v. Holder, 611 F.3d 662 (9th Cir.

2010), that she has a well-founded fear of persecution on account of her

membership in the particular social group of Guatemalan women. We lack

jurisdiction to consider this claim because she did not raise it to the agency. See

Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      PETITION FOR REVIEW DISMISSED.




                                           2                                    10-73842